This is a seduction case; the punishment, two years in the state penitentiary.
A statement of the facts is not deemed called for.
In cases of this character, the prosecutrix is an accomplice and must be corroborated. Art. 709, C. C. P. The corroboration must extend to both the promise of marriage and the act of sexual intercourse. Mumford v. State, 120 Tex.Crim. R.,47 S.W.2d 832; Kennedy v. State, 104 Tex.Crim. R.,282 S.W. 813; Brewer v. State, 93 Tex.Crim. R., 246 S.W. 663; Slaughter v. State, 86 Tex.Crim. R., 218 S.W. 767.
In the instant case, the charge upon the subject of necessary corroboration did not comply with this rule, but, to the contrary, the corroboration required was only that of "other testimony tending to connect the defendant with the offense charged."
It is apparent that the charge as given was insufficient. Although no exception or objection pointing out this defect was reserved to the charge, yet there do appear two special requested charges, which were refused, which are deemed sufficient to call the trial court's attention to the necessity of requiring corroboration of the prosecutrix in the two particulars mentioned.
For the error mentioned, the judgment is reversed and the cause is remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 392